The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                  July 9, 2020

                               2020COA104

No. 19CA0393, Gonzales v. Arapahoe Cnty. Court — Persons
Required to Report Child Abuse or Neglect; Courts and Court
Procedure — Limitation of Actions

     As a matter of first impression, a division of the court of

appeals considers whether a mandatory reporter’s willful failure to

report child abuse or neglect under section 19-3-304, C.R.S. 2019,

constitutes a continuing offense for the purposes of determining

when the statute of limitations period begins to run. In the absence

of clear legislative intent, the division concludes that failure to

report is not a continuing offense, and that the statute of

limitations begins to run when a mandatory reporter has reason to

know or suspect child abuse or neglect but willfully fails to make an

immediate report.
     In a related case announced this same day, MacIntosh v.

People, 2020 COA 105, another division of this court reaches the

same conclusion based on the plain language of the statute. The

division here does not agree that the plain language of the statute

unambiguously and inexorably compels that result. Instead, after

applying the appropriate rules of statutory construction and

consulting legislative history, the division simply cannot conclude

that the General Assembly assuredly intended failure to report to be

a continuing offense.
COLORADO COURT OF APPEALS                                       2020COA104


Court of Appeals No. 19CA0393
Arapahoe County District Court No. 18CV31913
Honorable Stephen J. Schapanski, Judge


David Gonzales,

Plaintiff-Appellee,

v.

County Court of Arapahoe and the Honorable Cheryl Rowles-Stokes, Judge,

Defendants-Appellants.


                             ORDER AFFIRMED

                                 Division VII
                         Opinion by JUDGE BROWN
                         Fox and Navarro, JJ., concur

                           Announced July 9, 2020


Recht Kornfeld P.C., David M. Beller, Andrew E. Ho, Denver, Colorado, for
Plaintiff-Appellee

Philip J. Weiser, Attorney General, Emily Buckley, Assistant Attorney General,
Michael Kotlarczyk, Assistant Attorney General, Denver, Colorado, for
Defendants-Appellants
¶1    In this C.R.C.P. 106(a)(4) action, we consider whether a

 mandatory reporter’s willful failure to report child abuse or neglect

 constitutes a continuing offense such that the statute of limitations

 does not begin to run until a report is made or law enforcement

 discovers the failure to report.

¶2    Under section 19-3-304(1)(a), C.R.S. 2019 (the failure to report

 statute), any mandatory reporter

            who has reasonable cause to know or suspect
            that a child has been subjected to abuse or
            neglect . . . shall immediately upon receiving
            such information report or cause a report to be
            made of such fact to the county department,
            the local law enforcement agency, or through
            the child abuse reporting hotline system . . . .

 Any mandatory reporter “who willfully violates” the reporting

 requirement commits a class 3 misdemeanor. § 19-3-304(4).

¶3    But when does the statute of limitations begin to run on this

 misdemeanor offense? Is it triggered the moment the mandatory

 reporter willfully fails to immediately report the child abuse or

 neglect? Or is it tolled until a report is finally made or the failure to

 report is discovered?

¶4    In a related case, MacIntosh v. People, 2020 COA 105, another

 division of this court holds that the plain language of section 19-3-


                                     1
 304 dictates that willful failure to report is not a continuing offense,

 and that the statute of limitations begins to run when a mandatory

 reporter has reason to know or suspect child abuse or neglect but

 willfully fails to make an immediate report. We agree with the

 MacIntosh division’s conclusion, albeit on slightly different grounds.

¶5    We do not agree that the plain language of the statute

 unambiguously and inexorably compels our holding; instead, after

 applying the appropriate rules of statutory construction and

 consulting legislative history, we simply cannot conclude that the

 General Assembly assuredly intended failure to report to be a

 continuing offense. In the absence of clear legislative intent, we

 must conclude that failure to report is not a continuing offense, and

 that the statute of limitations begins to run when a mandatory

 reporter has reason to know or suspect child abuse or neglect but

 willfully fails to make an immediate report.

¶6    Accordingly, we conclude the Arapahoe County Court and the

 Honorable Cheryl Rowles-Stokes (collectively, the County Court)

 erred by denying David Gonzales’s motion to dismiss the charge of

 failure to report when the limitations period had expired before the

 charge was filed.


                                    2
                            I.    Background

¶7     The People allege that in April 2013, C.V., a female student at

  Prairie Middle School, told another student that when she was

  fourteen she had a sexual relationship with a teacher, Brian

  Vasquez. According to the People, the student’s allegation was

  disclosed to the school’s dean, but rather than report the abuse, the

  dean met with C.V. and asked her to reconsider her allegation given

  the consequences that it could have for Vasquez.

¶8     The dean then took C.V. to meet with Gonzales, the principal

  of Prairie Middle School. As a public school official, it is undisputed

  that Gonzales is a mandatory reporter under section 19-3-304(2)(l).

  The People allege Gonzales questioned C.V., again stressing the

  consequences that her accusations would have for Vasquez.

¶9     Ultimately, C.V. retracted her claim. She was subject to

  disciplinary proceedings, after which she was suspended from

  school for purportedly falsifying an allegation against Vasquez.

  Gonzales never reported C.V.’s sexual assault allegation, as

  required by the failure to report statute.

¶ 10   In August 2017, police interviewed Vasquez regarding

  allegations of sexual abuse pertaining to a different student.


                                     3
  Vasquez confessed to sexually abusing numerous students —

  including C.V. — starting in 2013.

¶ 11   In January 2018, after a grand jury hearing, Gonzales was

  indicted on one count of failure to report child abuse in violation of

  section 19-3-304(1)(a). At the time Gonzales was charged, the

  statutory limitations period for his alleged offense was eighteen

  months. § 16-5-401(1)(a), C.R.S. 2018.1 Accordingly, Gonzales

  moved to dismiss the indictment, asserting that his prosecution

  was initiated after the limitations period had expired in October

  2014.

¶ 12   The People countered that the duty to report is a continuing

  obligation, failure to meet that obligation is a continuing offense,

  and the statute of limitations was not triggered until law

  enforcement discovered the alleged nondisclosure in August 2017.

  The County Court denied Gonzales’s motion, concluding that the




  1 In March 2019, the General Assembly established a three-year
  statute of limitations on a mandatory reporter’s failure to report
  known or suspected “unlawful sexual behavior as defined in section
  16-22-102(9)” involving a child. § 19-3-304(5), C.R.S. 2019; see Ch.
  56, sec. 1, § 19-3-304(5), 2019 Colo. Sess. Laws 195.

                                     4
  General Assembly intended failure to report child abuse to be a

  continuing offense.

¶ 13   Gonzales challenged the County Court’s order through a

  C.R.C.P. 106(a)(4) action in the district court. In a detailed order,

  the district court concluded that failure to report is not a continuing

  offense and ordered the County Court to dismiss the criminal case.

¶ 14   The County Court appeals, contending that the district court

  erred by finding that Gonzales’s prosecution was barred by the

  applicable statute of limitations because failure to report

  constitutes a continuing offense.

              II.   Standard of Review and Applicable Law

                           A.    Rule 106(a)(4)

¶ 15   An original proceeding under C.R.C.P. 106 is a proper avenue

  for challenging the county court’s jurisdiction to proceed on

  criminal charges. See Huang v. Cty. Court, 98 P.3d 924, 927 (Colo.

  App. 2004). This is in contrast to an appeal challenging a county

  court conviction or seeking review of the county court’s rulings

  during the course of a criminal case properly before the county

  court, which must be pursued in the district court. See § 13-6-

  310(1), C.R.S. 2019; Crim. P. 37. And any further review of a


                                      5
  district court’s decision on appeal from the county court is solely

  via a petition for writ of certiorari to the supreme court. § 13-6-

  310(4); Crim. P. 37(h); see also § 13-4-102(1)(f), C.R.S. 2019. But

  appellate review of the district court’s decision in an original Rule

  106 action is within our purview. § 13-4-102(1); see also Huang, 98

  P.3d at 927.

¶ 16   In a proceeding under C.R.C.P. 106(a)(4), district court review

  of a county court’s ruling is limited to whether the county court

  exceeded its jurisdiction or abused its discretion when there is no

  plain, speedy, or adequate remedy otherwise provided by law.

  Huang, 98 P.3d at 928. The district court’s review is based on the

  evidence in the record before the county court. City & Cty. of

  Denver v. Cty. Court, 37 P.3d 453, 455-56 (Colo. App. 2001). A

  county court abuses its discretion under Rule 106(a)(4) by

  misconstruing or misapplying the law. Roalstad v. City of Lafayette,

  2015 COA 146, ¶ 13.

¶ 17   On appeal from a district court’s decision in a Rule 106 action,

  we are in the same position as the district court, so we review the

  district court’s decision de novo to assess whether the county court




                                     6
  exceeded its jurisdiction or abused its discretion. Berges v. Cty.

  Court, 2016 COA 146, ¶ 6.

          B.    Statute of Limitations and Continuing Offenses

¶ 18   “The purpose of a statute of limitations is to limit exposure to

  criminal prosecution to a certain fixed period of time following the

  occurrence of those acts the legislature has decided to punish by

  criminal sanctions.” Toussie v. United States, 397 U.S. 112, 114

  (1970). Criminal statutes of limitation are designed to protect

  individuals from having to defend themselves against charges when

  the facts have been obscured by the passage of time, to minimize

  the danger of punishment for acts in the far-distant past, and to

  encourage law enforcement to promptly investigate suspected

  criminal activity. Id. at 114-15. For these reasons, criminal

  statutes of limitation are to be liberally construed in a favor of the

  defendant. Id. at 115.

¶ 19   A statute of limitations typically begins to run when the crime

  is complete. People v. Thoro Prods. Co., 70 P.3d 1188, 1192 (Colo.

  2003). In certain circumstances, however, a crime continues

  beyond the first moment when all its substantive elements are

  satisfied. Id. With a continuing offense, the statute of limitations


                                     7
  does not begin to run so long as the illegal conduct continues. Id.

  at 1193.

¶ 20   Because there is a tension between the purpose of a statute of

  limitations and the continuing offense doctrine, the doctrine should

  only be applied in limited circumstances. Id.; People v. Perez, 129

  P.3d 1090, 1092 (Colo. App. 2005) (“There is a presumption against

  a crime being a continuing offense.”). An offense should be

  considered continuing only if (1) “the explicit language of the

  substantive criminal statute compels such a conclusion” or (2) “the

  nature of the crime involved is such that [the legislature] must

  assuredly have intended that it be treated as a continuing one.”

  Toussie, 397 U.S. at 115; see also Allman v. People, 2019 CO 78,

  ¶ 12; Thoro Prods. Co., 70 P.3d at 1193.

¶ 21   Determining whether an offense is continuing is a matter of

  statutory interpretation, which we review de novo. Allman, ¶ 10.

¶ 22   When construing a statute, we must ascertain and give effect

  to the intent of the General Assembly. State v. Nieto, 993 P.2d 493,

  500 (Colo. 2000). To determine legislative intent, we look first to

  the plain language of the statute. Id. We read words and phrases

  in context and construe them literally according to common usage.


                                    8
  People v. Yascavage, 101 P.3d 1090, 1093 (Colo. 2004). We

  consider the statute as a whole, construing each provision

  consistently and in harmony with the overall statutory design.

  Allman, ¶ 13.

¶ 23   If the statutory language is clear and unambiguous, we do not

  resort to any further rules of statutory construction; we enforce the

  statute as written. Id.; Nieto, 993 P.2d at 500. However, where the

  words chosen by the legislature are capable of two or more

  reasonable constructions leading to different results, the statute is

  ambiguous. Carrera v. People, 2019 CO 83, ¶ 22; Nieto, 993 P.2d at

  500-01. If the statute is ambiguous, we may rely on other

  interpretive aids such as legislative history, the General Assembly’s

  declaration of purpose, the consequences of a given construction,

  and the end to be achieved by the statute. § 2-4-203, C.R.S. 2019;

  Yascavage, 101 P.3d at 1093; Nieto, 993 P.2d at 501; McLaughlin v.

  Oxley, 2012 COA 114, ¶ 10.

                              III.   Analysis

            A.    The Failure to Report Statute is Ambiguous

¶ 24   Gonzales was charged with failing to report child abuse or

  neglect in violation of section 19-3-304. As noted, that statute


                                     9
  requires that a mandatory reporter “who has reasonable cause to

  know or suspect that a child has been subjected to abuse or neglect

  . . . shall immediately upon receiving such information” make a

  report. § 19-3-304(1)(a). A mandatory reporter who “willfully

  violates the provisions of subsection (1)” commits a class 3

  misdemeanor. § 19-3-304(4).

¶ 25   We are tasked with deciding whether failure to report is a

  continuing offense such that the statute of limitations does not

  begin to run until the mandatory reporter at issue makes a tardy

  report or until law enforcement discovers the crime.

¶ 26   It is undisputed that “the explicit language of the substantive

  criminal statute” does not answer the question. See Toussie, 397

  U.S. at 115. The General Assembly did not define failure to report

  as a continuing offense as it has so defined other crimes. See, e.g.,

  § 18-2-204(1), C.R.S. 2019 (defining conspiracy as a “continuing

  course of conduct”); § 18-8-201(2), C.R.S. 2019 (defining escape as

  “a continuing activity”).

¶ 27   So, we must turn to the alternative test and determine

  whether the nature of the crime involved is such that the General

  Assembly “must assuredly have intended that it be treated as a


                                   10
  continuing one.” Toussie, 397 U.S. at 115; see Allman, ¶ 14. And

  we begin by looking to the plain language of the statute. Allman, ¶

  15.

¶ 28    Although the parties focus on different words in the statute,

  both contend that the plain language supports their respective

  interpretations. The County Court focuses on the language that

  requires a mandatory reporter to make a report when he “has

  reasonable cause” to know or suspect child abuse. § 19-3-304(1)(a)

  (emphasis added). Relying on the dictionary definition of “have,”

  see Webster’s Third New International Dictionary 1039 (2002)

  (defining “have” to mean “to hold in possession as property” and “to

  hold, keep or retain”), the County Court argues that the General

  Assembly intended to create a duty to report that continues so long

  as the mandatory reporter possesses knowledge or suspicion of

  child abuse. According to the County Court, because the duty to

  report continues the entire time a mandatory reporter “continues to

  have, possess, or retain” such information, the mandatory reporter

  continues to violate the statute each and every day he does not

  make a report.




                                    11
¶ 29   But Gonzales focuses on the General Assembly’s use of the

  words “shall immediately . . . report,” § 19-3-304(1)(a) (emphasis

  added), to argue that the statute requires that the mandatory

  reporter complete a discrete act at a specific time — make a report

  immediately. According to Gonzales, the crime is complete (and the

  statute is violated just once) when, upon receiving information that

  would cause the mandatory reporter to know or suspect child

  abuse, he fails to “immediately” report it.

¶ 30   For guidance in determining whether a crime is a continuing

  offense, we look to the Colorado Supreme Court’s decision in

  Allman, ¶ 20, which held that identity theft by use was not a

  continuing offense. Under section 18-5-902(1)(a), C.R.S. 2019, a

  person commits identify theft by use when he “‘[k]nowingly uses the

  personal identifying information, financial identifying information,

  or financial device of another without permission,’ with the intent to

  gain something of value.” Allman, ¶ 15 (citation omitted). The court

  reasoned that each use of someone’s personal information is a

  discrete act with its own new harm. Id. at ¶ 18.

¶ 31   The court contrasted identity theft by use with identity theft by

  possession. Id. at ¶ 19. The court explained that “[i]dentity theft by


                                    12
  possession . . . is defined similarly to identity theft by use . . .

  except that it requires only the possession of another’s identifying

  or financial information with the intent to use, rather than the

  actual use of that information.” Id. The court reasoned that a “use”

  is “a discrete act that logically creates a unit of measurement,”

  while a crime of possession is generally thought to be continuing

  because “there is not an inherently logical way to measure

  possession in units.” Id. (citing People v. Zuniga, 80 P.3d 965, 969

  (Colo. App. 2003)).

¶ 32   Like the division in MacIntosh, ¶ 28, we read Allman to mean

  that a criminal offense is not a continuing offense if it arises from “a

  discrete act that logically creates a unit of measurement.” Allman,

  ¶ 19. But the Allman rubric does not readily apply here.

¶ 33   An affirmative act, like a “use” of someone else’s personal

  identifying information, is easy to speak of in terms of “discrete

  acts” and “measurable units.” There is a clear beginning and clear

  end to the act, and it is easy to distinguish one act from another

  because each new act causes a new “harm.” See id. at ¶ 18 (“[E]ach

  act of putting another’s information into service for varying

  purposes constitutes a separate, discrete act. This conclusion is


                                      13
  supported by the fact that each time an identity thief uses another’s

  information, a new harm occurs.”).

¶ 34   Because failure to report is a crime of omission, however, it is

  not easy to speak of in terms of “discrete acts” or “measurable

  units.” True, by using the word “immediately” in section 19-3-

  304(1)(a), the General Assembly could have intended to criminalize

  a discrete omission — a single failure to report. And it could have

  intended that omission to have a measurable unit — the moment

  the mandatory reporter receives information causing him to know

  or suspect child abuse and willfully fails to “immediately” report it.

¶ 35   But because “immediately” is not defined in the statute, it is

  unclear to us what the “measurable unit” of the crime is. How

  many seconds, minutes, hours, or days must pass between the

  mandatory reporter’s receipt of information from which he has

  cause to know or suspect child abuse and his report of that

  information for a violation of the statute to occur? Unfortunately,

  the dictionary definition of “immediately” — “without interval of

  time” or “in direct connection or relation,” Merriam-Webster

  Dictionary, https://perma.cc/3B3T-JKYK — does not aid our




                                    14
  analysis. Even applying this definition, it is unclear when the

  omission criminalized by the statute begins and ends.

¶ 36   More importantly, under Gonzales’s interpretation, a

  mandatory reporter is essentially relieved of any continuing duty to

  report child abuse once he fails to immediately report it. And there

  is the rub. There is no dispute that the statute is violated upon a

  mandatory reporter’s willful failure to make an “immediate” report

  of known or suspected child abuse. What remains in dispute is

  whether there is an ongoing duty to report that continues beyond

  the immediate failure to report. Although the General Assembly

  used the word “immediately” for a reason, see Dep’t of Transp. v.

  Stapleton, 97 P.3d 938, 943 (Colo. 2004) (“[W]e presume that the

  General Assembly understands the legal import of the words it uses

  and does not use language idly, but rather intends that meaning

  should be given to each word.”), it is not clear to us that the reason

  was to extinguish a mandatory reporter’s duty to report after a

  passage of time. It is equally reasonable, as the County Court

  argues, that the General Assembly used the word “immediately”

  simply to signify the importance of the duty and encourage the

  quick reporting of abuse.


                                    15
¶ 37   Thus, it is reasonable to read the statute as creating an

  ongoing duty to report child abuse that is continuously violated so

  long as the mandatory reporter has cause to know or suspect child

  abuse and willfully fails to report it. And it is also reasonable to

  read the statute as creating only a discrete obligation that is

  violated when a mandatory reporter willfully fails to make an

  immediate report upon receipt of information that would cause him

  to know or suspect child abuse.

¶ 38   Based on the plain language of the statute, we cannot

  determine whether the General Assembly “must assuredly have

  intended” to treat failure to report as a continuing offense. Toussie,

  397 U.S. at 115; see Allman, ¶ 12; Thoro Prods. Co., 70 P.3d at

  1193. Because we conclude that the statute is ambiguous, we turn

  to other tools of statutory construction to guide our analysis.

                     B.   Other Continuing Offenses

¶ 39   The parties refer us to case law addressing other crimes that

  have been deemed to be continuing offenses in Colorado and in

  other jurisdictions. Unfortunately, these cases do not shed much

  light on whether the “nature” of the crime of failure to report as

  defined in section 19-3-304 is such that the General Assembly


                                     16
  “must assuredly have intended that it be treated as a continuing

  one.” Toussie, 397 U.S. at 115.

¶ 40   In People v. Johnson, 2013 COA 122, a division of this court

  considered whether the crime of escape from custody was a

  continuing offense. Turning first to the statutory text, the division

  noted that “escape” was not defined as a continuing activity in the

  crime’s elemental statute. Id. at ¶ 14; see § 18-8-208(1), C.R.S.

  2019. But the division looked at the definition of “escape” in a

  related provision criminalizing aiding and abetting an escapee.

  Johnson, ¶ 18. Under that provision, an “escape” is “deemed to be

  a continuing activity commencing with the conception of the design

  to escape and continuing until the escapee is returned to custody or

  the attempt to escape is thwarted or abandoned.” § 18-8-201(2).

  The division reasoned that it would be “illogical for the General

  Assembly to treat escape as a continuing offense in the context of

  aiding escape, but not to do so in the context of the substantive

  offense itself.” Johnson, ¶ 20. Thus, reading these provisions

  together, the division concluded that the legislature must have

  intended for escape to be a continuing offense. Id. Therefore,

  although the crime of escape was not explicitly defined as a


                                    17
  continuing offense, the division was able to discern the General

  Assembly’s clear intent to treat it as one by examining the overall

  statutory scheme. See id. at ¶ 8 (“[W]e read and consider the

  statute as a whole, interpreting it in a manner that gives consistent,

  harmonious, and sensible effect to all its parts.”); see also Allman,

  ¶ 13 (“[W]e consider ‘the statute as a whole, construing each

  provision consistently and in harmony with the overall statutory

  design.’” (quoting Whitaker v. People, 48 P.3d 555, 558 (Colo.

  2002))).

¶ 41   Unlike in Johnson, no other related statutory provisions

  define, imply, suggest, or refer to the crime of failure to report as a

  continuing offense.

¶ 42   In Perez, a division of this court concluded that the crime of

  criminal impersonation could be a continuing offense or could

  occur at a specific time. 129 P.3d at 1092-93. To commit criminal

  impersonation, one must “knowingly . . . [a]ssume[] a false or

  fictitious identity.” § 18-5-113(1)(a), C.R.S. 2019. Relying on the

  dictionary definition of “assume” as “to invest oneself with (a form,

  attribute, or aspect),” the division concluded that the plain language

  of the statute “implies that the offense of criminal impersonation


                                     18
  may occur over a period of time rather than at a specific moment.”

  Perez, 129 P.3d at 1092-93 (quoting Webster’s Third New

  International Dictionary 133 (1986)). Because the defendant

  impersonated the victim beginning as early as 1996 and continuing

  until 2003, the division concluded that the defendant’s criminal

  impersonation was a continuing offense. Id. at 1093.

¶ 43   In Zuniga, a division of this court concluded that theft by

  receiving was a continuing offense. 80 P.3d at 969-70. Under the

  then-existing statute, a person committed theft by receiving when

  he “retain[ed] . . . anything of value of another, knowing or believing

  that said thing of value ha[d] been stolen, and when he intend[ed] to

  deprive the lawful owner permanently of the use or benefit of the

  thing of value.” § 18-4-410(1), C.R.S. 2002. Noting that the

  operative word “retain” was not defined in the statute, the division

  turned to the dictionary, which defined “retain” to mean “to keep in

  possession or use.” Zuniga, 80 P.3d at 969 (quoting Webster’s

  Third New International Dictionary 1938 (1986)). Relying on this

  definition, the division reasoned that the legislature intended the

  theft by receiving statute to include the offense of possession of

  stolen property and explained that a “defendant necessarily


                                    19
  continues to commit any crime involving possession . . . during the

  entire period he or she possesses the property.” Id.

¶ 44   Most recently, as explained above, the Colorado Supreme

  Court in Allman held that identity theft by use was not a continuing

  offense by contrasting it with the related crime of identity theft by

  possession. Allman, ¶¶ 19-20. The court explained that crimes of

  possession are generally thought to be continuing offenses. Id.

  (citing Zuniga, 80 P.3d at 969).

¶ 45   Unlike the crimes of escape from custody, criminal

  impersonation, theft by receiving, and identity theft by possession,

  section 19-3-304 does not criminalize an affirmative, ongoing act.

  Having cause to know or suspect child abuse triggers a mandatory

  reporter’s obligation under 19-3-304(1)(a). But the crime is not

  possessing such information; the crime is failing to immediately

  report it. Failure to report is a crime of omission. In this way, the

  nature of the crime is markedly different from those discussed in

  Johnson, Perez, Zuniga, and Allman.

¶ 46   Still, a crime of omission may be a continuing offense when

  the statute imposes a duty that persists until a defendant performs.

  See Wright v. Superior Court, 936 P.2d 101, 103 (Cal. 1997)


                                     20
  (“Ordinarily, a continuing offense is marked by a continuing duty in

  the defendant to do an act which he fails to do. The offense

  continues as long as the duty persists, and there is a failure to

  perform that duty.”) (citation omitted). So, the fact that the crime of

  failure to report is committed the moment an immediate report is

  not made does not end the analysis. See Thoro Prods. Co., 70 P.3d

  at 1192 (“[I]n certain circumstances, a crime continues beyond the

  first moment when all its substantive elements are satisfied.”).

¶ 47   In People v. Lopez, 140 P.3d 106, 109 (Colo. App. 2005), a

  division of this court determined that the failure to register as a sex

  offender — a crime of omission — is a continuing offense. The

  division concluded that offenders in Colorado are “under a

  continuing obligation to register.” Id. That conclusion turned on

  the language of the statute itself, which explicitly imposed an

  ongoing obligation on the defendant to register quarterly and notify

  the authorities of any change in address. Id. Thus, the division

  concluded that, for failing to register as a sex offender, “[a]

  defendant does not commit the crime only at the particular moment

  the obligation arises, but every day it remains unsatisfied.” Id. at




                                     21
  108-09 (quoting State v. Goldberg, 819 So. 2d 123, 129 (Ala. Crim.

  App. 2001)).

¶ 48   Failure to report under section 19-3-304, like the failure to

  register as a sex offender, is a crime of omission that is committed

  when a defendant breaches a statutory duty to act. Unlike the sex

  offender registration statute, however, section 19-3-304 does not

  contain an explicit, ongoing, periodic reporting obligation.

¶ 49   The County Court relies on Lebo v. State, 977 N.E.2d 1031,

  1037 (Ind. Ct. App. 2012), where the Indiana Court of Appeals

  concluded that violation of Indiana’s mandatory reporter statute

  constituted a continuing offense for the purposes of the statute of

  limitations. Like section 19-3-304, the Indiana statute requires

  that mandatory reporters who have reason to believe a child is

  abused or neglected “shall immediately make an oral or written

  report.” Ind. Code §§ 31-33-5-1, 31-33-5-4 (2020). However, the

  Indiana statute also includes the following provision: “This chapter

  does not relieve an individual of the obligation to report on the

  individual’s own behalf, unless a report has already been made to

  the best of the individual’s belief.” Ind. Code § 31-33-5-3 (2020).




                                    22
¶ 50   Based on the language of the statute, the Indiana court

  reasoned that “[a]n individual who has not been ‘relieved’ of his

  duty to report must be considered to have a continuing duty to do

  so.” Lebo, 977 N.E.2d at 1037. According to the court, a contrary

  reading would frustrate the purpose of the statute and would allow

  a mandatory reporter to avoid prosecution if the individual’s failure

  to report was not discovered until after the statute of limitations

  had elapsed. Id.

¶ 51   While Indiana’s mandatory reporter statute is similar to

  section 19-3-304 in that they both require the immediate reporting

  of child abuse, section 19-3-304 contains no language explaining

  how long the duty to report lasts (e.g., unless a report has already

  been made).

¶ 52   The County Court also cites State v. Kaiser, 139 S.W.3d 545,

  555 (Mo. Ct. App. 2004), where the Missouri Court of Appeals held

  that the offense of failure to report elder abuse under Missouri law

  was a continuing offense. The court reasoned that

            failure to report elderly abuse is a crime of
            omission and, as such, is a continuing crime
            that is not complete at the time of the initial
            failure to report, but rather continues so long
            as the duty to report exists. If we adopted [the


                                    23
             defendant’s] line of reasoning, it would mean
             the law imposed no duty on a caretaker to
             report abuse after they first knew of the abuse
             and then failed to report it. To the contrary,
             we think the duty to report must continue at
             least so long as the report of abuse may
             operate to ameliorate the circumstances of
             either the victim or another similarly-situated
             senior citizen, or to bring the abuser to justice.

  Id.

¶ 53    Kaiser is not instructive here because the court did not apply

  the continuing offense analysis articulated in Toussie and adopted

  by the Colorado Supreme Court in Thoro Products. Instead, the

  Missouri court simply concluded that because elder abuse was a

  crime of omission, it was necessarily a continuing offense. But not

  all crimes of omission are continuing offenses. See, e.g., Toussie,

  397 U.S. at 120-23 (concluding that the failure to register for the

  draft, a crime of omission, was not a continuing offense); State v.

  Taylor, 349 P.3d 696, 701-02 (Utah 2015) (concluding that

  securities fraud statute that prohibited “mak[ing] any untrue

  statement [or] . . . omit[ing] to state a material fact” described

  discrete acts that did not constitute continuing offenses (quoting

  Utah Code Ann. § 61-1-1 (West 2020))).




                                     24
¶ 54   Finally, the County Court cites United States v. Canal Barge

  Co., 631 F.3d 347, 351-54 (6th Cir. 2011), where the Sixth Circuit

  held that the duty to “immediately” notify the coast guard of a

  hazardous condition was a continuing offense for venue purposes.

  There, a barge carrying benzene was travelling down a river when it

  began to leak. Id. at 350. Rather than immediately report the

  condition, defendants placed a patch over the leak that held for

  several days. Id. However, further down the river, the patch failed,

  and a report was made. Id. The question before the court was

  whether the duty to report continued such that venue was proper in

  both the district where the immediate failure to report occurred and

  the district where the leak was ultimately reported. The court

  reasoned that “the ‘immediate’ start of the obligation does not mean

  that the obligation ceases as soon as there has been some delay in

  reporting.” Id. at 352.

¶ 55   However, “the ‘continuing offense’ analysis for venue purposes

  is ‘obviously different’ from the ‘continuing offense’ analysis for

  statute of limitations.” United States v. Reitmeyer, 356 F.3d 1313,

  1323 (10th Cir. 2004) (citation omitted). An offense may continue

  in different geographic locations for venue purposes without


                                     25
  qualifying as a continuing offense for statute of limitations

  purposes. Id. Indeed, the Canal court recognized this important

  distinction, noting that

             [i]f the crime is deemed to be a continuing
             offense for venue purposes, the defendant is
             merely exposed to prosecution in a different
             district. But if the crime is a continuing
             offense for statute of limitations purposes, the
             defendant may be prosecuted after a time at
             which he would otherwise have no exposure
             whatsoever. Thus, interpreting a crime as a
             continuing offense for statute of limitations
             purposes has more serious consequences than
             it does in the context of venue.

  Canal Barge Co., 631 F.3d at 353.

¶ 56   In the end, we do not find these cases particularly persuasive.

  Failure to report is a crime of omission that is unlike that of other

  crimes that have been found to be continuing offenses in Colorado,

  and the language of section 19-3-304 is unlike other statutes

  establishing crimes of omission as continuing offenses.

          C.    Legislative History and Declaration of Purpose

¶ 57   The parties do not cite, and our own research has not

  revealed, relevant legislative history compelling us to conclude, one

  way or the other, whether failure to report is a continuing offense.

  Examining the statute’s declaration of purpose is equally unhelpful.


                                    26
¶ 58   The County Court argues that the legislative declaration

  accompanying the Child Protection Act (the Act) establishes that the

  failure to report child abuse is a continuing offense. The legislative

  declaration states:

            The general assembly declares that the
            complete reporting of child abuse is a matter of
            public concern and that, in enacting this part
            3, it is the intent of the general assembly to
            protect the best interests of children of this
            state and to offer protective services in order to
            prevent any further harm to a child suffering
            from abuse.

  § 19-3-302, C.R.S. 2019 (emphasis added).

¶ 59   The County Court argues that the only way to ensure the

  “complete reporting of child abuse” is to impose a continuing duty

  on mandatory reporters to report abuse. It asserts that if the

  reporting obligation expires instantaneously after the failure to

  make an immediate report, it would frustrate the General

  Assembly’s intent to “prevent any further harm” to children. Thus,

  to achieve the declared purpose of the statute, the General

  Assembly must have intended for failure to report to be a

  continuing crime.




                                    27
¶ 60   We agree that the state has a compelling interest in protecting

  children and ending child abuse that is furthered by requiring

  mandatory reporters to promptly report known or suspected abuse.

  And we agree that this purpose is frustrated when a mandatory

  reporter who fails to fulfil his statutory obligation escapes liability

  by staying silent until the limitations period expires.

¶ 61   But we also note that the legislative declaration was enacted in

  1975 as part of a comprehensive reform of the Act designed to more

  effectively prevent and address child abuse. Ch. 177, sec. 1, §§ 19-

  10-101 to -115, 1975 Colo. Sess. Laws 645-55. And section 19-3-

  302 still serves as the legislative declaration for the entire Act,

  which includes provisions addressing, among other things,

  emergency placement of abandoned children, evidence gathering

  during investigations of child abuse or neglect, recorded interviews

  of children concerning reports of abuse, assessments by county

  departments of human or social services, establishment and

  participation in safety plans, and creation of a differential response

  program for low- or moderate-risk abuse or neglect. Nothing in the

  legislative declaration addresses whether section 19-3-304 creates a

  continuing duty or whether failure to report is a continuing offense.


                                     28
  Rather, the legislative declaration speaks to a much broader intent

  of the General Assembly in enacting the whole of the Act.

¶ 62   As to the failure to report statute itself, the parties did not cite,

  and we could not find, legislative history speaking to how long a

  mandatory reporter’s duty to report persists. The amendments to

  the statute also reveal very little in this regard.

¶ 63   Before 1975, a mandatory reporter who had “reasonable cause

  to believe that a child has been subject to abuse” was required to

  “report such incident or cause a report to be made to the proper law

  enforcement agency.” § 19-10-102, C.R.S. 1973. The word

  “immediately” was added to the statute in 1975, requiring

  mandatory reporters “who [have] reasonable cause to know or

  suspect” child abuse or neglect to “immediately report or cause a

  report to be made.” § 19-10-104, C.R.S. 1975 (emphasis added).

¶ 64   There is no indication in the legislative history that the

  General Assembly intended the word “immediately” to affect the

  duration of a mandatory reporter’s reporting obligation. Rather, it

  appears to have been added as part of the Act’s overarching goal to

  encourage the expeditious reporting and investigation of child

  abuse. Indeed, the word “immediately” was included in several


                                      29
  other provisions of the Act at the same time. See § 19-10-105,

  C.R.S. 1975 (requiring any person to immediately report the death

  of a child from known or suspected abuse or neglect); § 19-10-106,

  C.R.S. 1975 (requiring that x-rays evidencing abuse be forwarded

  immediately to the receiving agency); § 19-10-108(3), C.R.S. 1975

  (requiring a receiving agency to immediately transmit a report of

  known or suspected abuse to the district attorney and local law

  enforcement); § 19-10-109, C.R.S. 1975 (requiring a receiving

  agency to immediately investigate reports of known or suspected

  abuse or neglect).

¶ 65   Since 1975, the reporting statute has been amended several

  times, most notably in 2002 when the General Assembly amended

  the statute to add the language (“upon receiving such information”)

  that now appears after the word “immediately.” Ch. 177, sec. 2,

  § 19-3-304, 2002 Colo. Sess. Laws 568-69. While this amendment

  further clarified the timeframe for when a report must be made,

  there is no indication that the General Assembly intended to alter

  the scope or duration of the reporting obligation.




                                    30
¶ 66   Ultimately, neither the legislative declaration of the Act nor the

  legislative history of the reporting statute helps us determine

  whether failure to report is a continuing offense.

        D.    Consequences of the County Court’s Construction

¶ 67   Finally, the County Court argues that allowing a mandatory

  reporter who stays silent for eighteen months to escape penalty for

  his failure to report leads to an absurd result that subverts the

  purpose of the statute to protect children from further abuse. But

  adopting the County Court’s reasoning would allow for an indefinite

  delay in triggering the limitations period. It could lead to

  circumstances where a mandatory reporter would be subject to

  prosecution decades after his initial failure to make an immediate

  report. This would put failure to report, a class 3 misdemeanor, in

  a similar category to felonies such as murder and kidnapping that

  have no time limit for commencing prosecution. See § 16-5-

  401(1)(a), C.R.S. 2019 (listing the statute of limitations for offenses,

  including those with no limitations period).

¶ 68   “While there is a risk that an offender will conceal his

  misdeeds in the hopes of avoiding prosecution, this is no less a risk

  here than it would be in every criminal case in which a statute of


                                     31
  limitations exists.” Thoro Prods. Co., 70 P.3d at 1195. And in the

  absence of clear and contrary direction from the General Assembly,

  in our view, the County Court’s construction leads to the more

  absurd result.

           E.      Failure to Report is Not a Continuing Offense

¶ 69   As discussed, criminal statutes of limitation are to be liberally

  interpreted in favor of defendants. Toussie, 397 U.S. at 115.

  Because there is a tension between the purpose of a statute of

  limitations and the continuing offense doctrine, the doctrine should

  be applied in limited circumstances. Thoro Prods. Co., 70 P.3d at

  1193. Indeed, “[t]here is a presumption against a crime being a

  continuing offense.” Perez, 129 P.3d at 1092. To overcome the

  presumption, we must find that the General Assembly “assuredly,”

  Toussie, 397 U.S. at 115, “manifestly,” Thoro Prods. Co., 70 P.3d at

  1192, or “unmistakably,” People v. McMinn, 2013 COA 94, ¶ 29

  (citation omitted), intended that the crime be treated as a

  continuing one.

¶ 70   In addition, criminal law must be sufficiently clear so that a

  person will know what the law forbids. Thoro Prods. Co., 70 P.3d at

  1198. “For this reason, ambiguity in the meaning of a criminal


                                     32
  statute must be interpreted in favor of the defendant under the rule

  of lenity.” Id. The rule of lenity is a rule of last resort. While it

  should not apply to defeat the evident intent of the General

  Assembly, it should apply if, after utilizing various aids of statutory

  construction, the General Assembly’s intent remains obscured. Id.

  (first citing Muscarello v. United States, 524 U.S. 125, 138 (1998);

  then citing United States v. Wilson, 10 F.3d 734, 736 (10th Cir.

  1993)).

¶ 71   We are not persuaded that the plain language of section 19-3-

  304 or the interpretive aids we have examined demonstrate that the

  General Assembly assuredly intended that failure to report be a

  continuing offense. We cannot say that the broad legislative

  declaration of the Act or the generic legislative history of the

  reporting statute itself requires us to find that the duty to report is

  ongoing or that the failure to report is a continuing offense.

¶ 72   “We do not mean that the argument in support of implying a

  continuing offense in this case is insubstantial, but it is at best

  highly equivocal.” Toussie, 397 U.S. at 122. Like the Court in

  Toussie, we are faced with the task of construing an ambiguous

  statute in one of two ways for purposes of the statute of limitations.


                                      33
  One construction would limit prosecution to a period of eighteen

  months following a failure to immediately report, while the other

  could indefinitely extend when the statute of limitations begins to

  run.

              “[W]hen [a] choice has to be made between two
              readings of what conduct [the General
              Assembly] has made a crime, it is appropriate,
              before we choose the harsher alternative, to
              require that [the General Assembly] should
              have spoken in language that is clear and
              definite. We should not derive criminal
              outlawry from some ambiguous implication.”

  Id. (quoting United States v. Universal C.I.T. Credit Corp., 344 U.S.

  218, 221-22 (1952)).

¶ 73     We also do not mean to imply that the crime of failure to

  report child abuse or neglect is not a serious offense or that it is

  victimless. The duty to report is a vital tool in preventing and

  stopping serious harm to vulnerable victims. And compliance is

  easy. All the mandatory reporter must do is pass along information

  to the county department of human services, the local law

  enforcement agency, or the child abuse reporting hotline.




                                     34
¶ 74   Nonetheless, we conclude that failure to report is not a

  continuing offense.2 The limitations period for this misdemeanor

  begins when all the substantive elements of section 19-3-304(4) are

  satisfied; that is, it begins to run when a mandatory reporter

  willfully fails to make an immediate report after receiving

  information that gives him reasonable cause to know or suspect

  that a child has been subjected to abuse or neglect.




  2 Our conclusion is buttressed by a subsequent amendment to the
  statute that created a three-year statute of limitations period
  specific to the crime of failure to report “unlawful sexual behavior.”
  § 19-3-304(5); see supra note 1. Although we cannot infer the
  intent of an earlier General Assembly by reviewing a subsequent
  amendment to a statute, see State v. Nieto, 993 P.2d 493, 503 n.6
  (Colo. 2000), it is notable that the General Assembly, through the
  2019 amendment, created a longer statute of limitations for failing
  to report one category of child abuse but did not clarify that the
  crime of failure to report is a continuing offense. On the contrary,
  in support of extending the statute of limitations, the bill sponsor
  argued that, under the then-existing statute of limitations,
  mandatory reporters who fail to report for eighteen months and one
  day “are having their cases dismissed” and “are absolved of any
  responsibility.” Hearing on S.B. 19-049 before the S. Judiciary
  Comm., 72d Gen. Assemb., 1st Sess. (Feb. 6, 2019). These
  statements suggest a common understanding that failure to report
  is not a continuing offense; if it were, a mandatory reporter would
  not escape liability by remaining silent for the limitations period.

                                    35
                          IV.   Conclusion

¶ 75   Gonzales was accused of failing to report C.V.’s alleged abuse

  beginning in April 2013. The eighteen-month limitations period

  expired in October 2014, more than three years before Gonzales

  was indicted. Accordingly, we agree with the district court that the

  County Court abused its discretion by ruling that the statute of

  limitations did not prevent Gonzales from being prosecuted in 2018

  for a 2013 failure to report in violation of section 19-3-304.

¶ 76   The district court’s order is affirmed.

       JUDGE FOX and JUDGE NAVARRO concur.




                                    36